Citation Nr: 0331976	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-01 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a right knee disorder 
with osteoarthritis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.  

This matter arises from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  By that decision, it was determined 
that the veteran had arthritis in his right knee which was 
related to the service-connected right knee disability.  He 
was assigned an increased 10 percent evaluation for that 
disability.  The veteran subsequently filed a timely appeal, 
contending in substance, that the severity of his right knee 
disability was greater than reflected by the currently 
assigned 10 percent evaluation.  The case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues on appeal.  

2.  The veteran's right knee is not shown to be ankylosed, 
and is not objectively shown to involve instability or 
recurrent subluxation.  

3.  The veteran's right knee disorder is objectively shown to 
involve limited range of motion to 15 degrees of extension 
and 110 degrees of flexion due to arthritis.  


CONCLUSION OF LAW

The criteria for assignment of a 20 percent evaluation for a 
right knee disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, and 
5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed, the veteran presently contends that the 
severity of his right knee disability is greater than the 
currently assigned 10 percent disability rating.  
Accordingly, he seeks entitlement to assignment of a 
disability rating in excess of 10 percent.  In such cases, 
the VA has a duty to assist the veteran in developing 
evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective from November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii).  The 
VA stated that "provisions of this rule merely implement the 
VCAA, and do not provide any right other than those provided 
in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in 
general, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions are 
likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.159(b)).  As part of the 
notice, VA is required to inform the claimant and the 
claimant's representative what evidence is necessary to 
substantiate the claim, and which evidence is to be provided 
by the claimant, and which evidence, if any, VA will attempt 
to obtain for the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring the VA to notify the 
veteran of what evidence he was required to provide and what 
evidence the VA would attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for his right knee disability.  The veteran has also 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case and supplemental statement of the case, and in 
correspondence to the veteran dated in January 2001, March 
2001, and October 2001 have effectively provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim for an 
increased rating for his right knee disability.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for an increased rating, 
and what evidence was necessary to show that the service-
connected right knee disorder was of greater severity than 
reflected by the currently assigned 10 percent evaluation.  
In addition, by those documents, the veteran has been 
informed of what evidence the VA would attempt to obtain, and 
what evidence he was responsible for providing.  Further, via 
the above-captioned documents, the veteran was advised of the 
relevant statutes and regulations as were applicable to his 
claim, and of his rights and duties under the VCAA.  In view 
of the nature of the service-connected disability, as well as 
the evidence already obtained, the Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for an increased rating for his 
right knee disorder, the Board concludes that all relevant 
medical evidence has been obtained, and that all relevant 
facts have been properly developed.  In short, the Board 
finds that all evidence necessary for an equitable 
disposition of the issues of entitlement to an increased 
rating for a right knee disorder and for a separate 10 
percent rating for arthritis of the right knee, has been 
obtained.  The evidence of record includes the veteran's 
service medical records, post service clinical treatment 
records, statements offered by the veteran in support of his 
claim, and  the report of a VA rating examination.  In 
addition, the Board observes that the veteran declined the 
opportunity to appear before either a Hearing Officer or 
before a Veterans Law Judge, and present testimony in support 
of his claim at a personal hearing.  

By the rating examination conducted in connection with this 
claim, the Board finds that all relevant aspects of the 
veteran's service-connected right knee disability have been 
addressed to the extent practicable.  In that regard, the 
Board notes that the rating examiner has substantially 
addressed all relevant rating criteria necessary to evaluate 
the veteran's right knee disorder.  Moreover, the veteran has 
not asserted that his right knee disorder has increased in 
severity since the time he was last evaluated in March 2001.  
The Board finds that the rating examination report in 
conjunction with the clinical treatment records provide a 
sufficiently accurate picture of the veteran's service-
connected right knee disability so as to allow for an 
equitable determination of that issue without requiring 
further attempts to obtain additional clinical treatment 
records which may not be available.  Accordingly, in light of 
the foregoing, and in light of its decision in this case, the 
Board concludes that scheduling the veteran for further 
rating examinations or to obtain additional clinical 
treatment records would likely result in unnecessary delay, 
and would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the veteran's 
claim, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate his claim for an increased rating for a right 
knee disability.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Historically, service connection for a right knee disability 
was established by a July 1969 rating decision.  An initial 
noncompensable evaluation was assigned, effective from March 
26, 1969.  At the time, the only pathology noted was 
complaints of slight limitation of motion and fatigue.  The 
veteran's current claim for an increased rating was received 
in November 2000.  Following a VA rating examination 
conducted in March 2001, it was determined that the right 
knee disability also included osteoarthritis.  Accordingly, 
the veteran's assigned disability rating was increased to 10 
percent, effective from November 1, 2000.  The veteran 
subsequently appealed that decision, contending that the 
severity of his right knee disability was greater than that 
reflected by the currently assigned 10 percent evaluation.  
The case is now before the Board for resolution.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2003).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 44, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2003).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2003), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2003).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Where, however, there is no 
appreciable limitation of motion, the degenerative or 
traumatic arthritis is to be rated as follows:  Assignment of 
a 10 percent evaluation is warranted where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation is 
contemplated where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  Note (1) to 
Diagnostic Code 5003 states that the 20 and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Note (2) to 
Diagnostic Code 5003 states that the 20 and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 
through 5024.  Id.  

The Board notes that the VA General Counsel has held that a 
separate evaluation is to be assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 for arthritis in 
cases in which the veteran is shown to have instability of 
the knee in addition to arthritis.  By opinions set forth at 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98, the VA General Counsel 
has held that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
or 5010, and 5257.  The General Counsel stated that when a 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion which at 
least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis (VAOPGCPREC 23-97).  Further, by 
VAOPGCPREC 9-98, the General Counsel determined that even in 
situations in which the claimant has full but painful range 
of motion, a separate compensable rating for arthritis under 
Diagnostic Codes 5003 and 5010, with application of 38 C.F.R. 
§ 4.59 (2003) would still be available.  

The veteran's right knee disability, exclusive of arthritis, 
has been evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).  Diagnostic Code 6260 addresses 
limitation of flexion of the knee.  Under Diagnostic Code 
5260, where flexion is limited to 60 degrees, a 
noncompensable evaluation is assigned.  A 10 percent 
evaluation is contemplated where flexion is limited to 45 
degrees, and a 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A 30 percent evaluation, 
the highest rating available under Diagnostic Code 5260, is 
contemplated where flexion is limited to 15 degrees.  Id.    

Limitation of extension of the knee is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  
Under Diagnostic Code 5261, where extension is limited to 5 
degrees, a noncompensable evaluation is contemplated.  
Assignment of a 10 percent evaluation is contemplated where 
extension is limited to 10 degrees, and a 20 percent 
evaluation is assigned where extension is limited to 15 
degrees.  For assignment of a 30 percent evaluation, 
extension must be limited to 20 degrees, and a 40 percent 
evaluation is assigned where extension is limited to 30 
degrees.  Extension limited to 45 degrees warrants assignment 
of a 50 percent evaluation.  Under Diagnostic Code 5261, a 50 
percent evaluation is the highest rating available.  Id.    

Also potentially applicable to the present case are the 
provisions set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003), which contemplate assignment of disability 
evaluations for recurrent subluxation or lateral instability 
of the knee.  Under Diagnostic Code 5257, a 10 percent 
evaluation is contemplated for slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation is assigned 
for moderate recurrent subluxation or lateral instability, 
and a 30 percent evaluation is assigned for severe symptoms.  
Under those criteria, 30 percent evaluation is the highest 
rating available.  Id.  The United States Court of Appeals 
for Veterans Claims (Court) has held that Diagnostic Code 
5257, in and of itself, is not predicated upon loss of 
motion, and thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Ankylosis of the knee and impairment of the tibia (malunion 
and nonunion) are evaluated under the provisions of 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5256 and 5262 (2002), 
respectively.  However, the veteran's right knee disability 
has not been shown to involve symptomatology consistent with 
those disorders.  Accordingly, inasmuch as the veteran's 
right knee has not been shown to be ankylosed, and no 
impairment characterized by either malunion or nonunion of 
the tibia and fibula has been shown, such diagnostic codes 
will not be further discussed here.  

Private and VA clinical treatment records dating from 
September 1999 through February 2002 disclose that in 
September 1999, the veteran was seen for complaints of right 
knee pain with intermittent popping and grinding.  The 
veteran had range of motion from 0 to 100 degrees in the 
right knee.  X-rays disclosed the presence of osteoarthritis 
in the right knee.  In April 2000, he was shown to have a 
large effusion in the right knee with painful motion.  The 
veteran continued to complain of experiencing pain in the 
right knee, and was shown to have moderate osteoarthritis in 
that region.  In February 2002, the veteran was found to have 
range of motion from 10 to 90 degrees in his right knee with 
crepitus.  Patellar instability was not found.  The veteran 
was also not found to be a candidate for knee replacement 
surgery.  The veteran was noted to be fully employed over the 
course of his treatment.  

The veteran underwent a VA rating examination in March 2001.  
The report of that examination discloses that the veteran was 
employed as an electrician in a cement plant.  It was noted 
that he had undergone surgery in service to remove a lateral 
meniscus in the right knee.  Since that time, the veteran 
reported experiencing increasing swelling and stiffness in 
his knee.  Regarding the recurrent knee swelling, the veteran 
was noted to require joint aspiration approximately every two 
months.  He complained of experiencing a daily "pinching" 
type of pain localized to the medial right knee.  Prolonged 
walking, sitting, and stair climbing would increase the pain 
and discomfort in the knee.  In addition, the veteran pointed 
out that he experienced some tenderness to touch in the knee, 
and that it was becoming increasingly difficult to carry 
heavy objects for any distance.  Further, the veteran 
reported experiencing some balance impairment in his knee due 
to weakness, and that there was some give-way when climbing 
stairs.  He also reported that the knee difficulties required 
that he elevate his right leg, take medication, and alter his 
sleep habits to accommodate the pain and swelling.  On 
examination, posture and gait were normal.  Crepitus was 
indicated, and range of motion was from 15 degrees of 
extension to 110 degrees of flexion.  Normal range of motion 
was characterized as from 0 to 140 degrees.  There was no 
ligamentous laxity in the right knee.  Muscle strength was 
greater on the left than on the right.  The examiner 
concluded with a diagnosis of a history of a right meniscal 
injury; status-post excision, and degenerative joint disease 
of the right knee, per X-ray reports.  

The Board has evaluated the foregoing evidence, and concludes 
that the evidence supports a grant of an increased 20 percent 
evaluation for the veteran's right knee disorder with 
arthritis, primarily on the basis of limitation of extension.  
As a preliminary matter, the Board notes that consideration 
has been given as to whether or not the veteran would be 
entitled to assignment of a separate disability rating for 
arthritis.  Assignment of a separate rating, however, is 
predicated on a finding of lateral instability or recurrent 
subluxation in the knee.  Neither disorder has been found in 
the veteran's right knee.  The VA rating examiner found that 
there was no ligamentous instability, and the clinical 
treatment records note that there was no patellar 
instability.  The veteran's right knee disability cannot, 
therefore, be considered under the provisions of Diagnostic 
Code 5257.  Accordingly, he would not be entitled to receive 
a separate disability rating for arthritis.  See generally 
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  

In any event, the veteran's range of motion in his right knee 
is objectively shown to be moderately impaired.  On 
examination, he was shown to have from 15 degrees of 
extension to 110 degrees of flexion.  Under the provisions of 
Diagnostic Code 5260 under which he has been rated, the 
veteran would not be entitled to receive a compensable 
rating.  In order to be assigned a 10 percent disability 
rating under those criteria, the veteran must be shown to 
experience limitation of flexion to 45 degrees.  The 
veteran's limitation of flexion has not been shown to have 
been limited to less than 95 degrees during the course of 
this appeal.  Accordingly, he would not be entitled to 
receive a compensable evaluation under Diagnostic Code 5260.  

With respect to limitation of extension under the provisions 
of Diagnostic Code 5261, however, the Board finds that the 
criteria for assignment of a 20 percent rating have been met.  
The veteran's extension in his right knee has been shown to 
be limited to 15 degrees, as indicated in the report of the 
March 2001 rating examination.  Under Diagnostic Code 5261, 
such limitation of extension warrants assignment of a 20 
percent evaluation.  Here, the Board finds that the veteran 
would be entitled to receive a higher disability rating under 
Diagnostic Code 5261.  While the increased 10 percent rating 
was assigned initially under the provisions of Diagnostic 
Codes 5003 and 5010, given the practical effect of the 
disability on the veteran's functional capability, and given 
the veteran's complaints of pain on use of the knee, the 
Board finds that assignment of an increased 20 percent 
evaluation under the provisions of Diagnostic Code 5261 is 
appropriate.  Accordingly, to that extent, the veteran's 
appeal is granted.  The veteran would not be entitled to an 
additional rating under either Diagnostic Code 5003 or 5010 
and 5261 because such would constitute pyramiding and would 
thus not be permitted.  See generally 38 C.F.R. § 4.14 
(2003).  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2003) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected right 
knee disability, and now with arthritis, has caused marked 
interference with employment, has necessitated frequent (or 
any) periods of hospitalization following service, beyond 
that noted, or otherwise renders impracticable the 
application of the regular schedular standards.  Here, the 
Board recognizes that the veteran has undergone surgery on 
his right knee in service, and that he receives regular 
treatment for that disability including bi-monthly aspiration 
of the knee.  The veteran has not, however, been shown to be 
unable to perform ordinary tasks, and has not been forced to 
restrict his activities substantially due to such disability.  
Further, the Board notes that the veteran has been gainfully 
employed on a full-time basis over the course of this appeal.  

The Board recognizes that the veteran has complained of 
significant pain and discomfort in his right knee but such 
symptomatology was taken into consideration in evaluating the 
present claim.  As noted, the veteran has not been shown to 
be incapable of engaging in his normal daily activities as a 
result of his service-connected right knee disability.  Here, 
the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  The Board 
observes that the regular schedular standards, set forth at 
Diagnostic Codes 5003, 5010, 5260, and 5261, contemplate 
higher ratings for the veteran's right knee disability.  
While the veteran's right knee disability has been found to 
involve symptomatology involving limitation of motion due to 
pain and weakness, warranting assignment of a 20 percent 
evaluation under Diagnostic Code 5261, his objectively 
demonstrated symptomatology has not been shown to approximate 
the criteria for assignment of an evaluation in excess of 20 
percent under those criteria.  As noted, Diagnostic Code 5261 
provides for assignment of a disability rating in excess of 
20 percent on a schedular basis, but the veteran's 
objectively demonstrated symptomatology has not been found to 
warrant an evaluation in excess of 20 percent under that 
diagnostic code.  Accordingly, referral for assignment of an 
increased rating on an extraschedular basis is not for 
consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of an increased 20 
percent disability rating for a right knee disorder is 
granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



